Exhibit MEDTOX® Scientific, Inc. First Quarter Conference Call April 14, 2010 Kevin Wiersma, MEDTOX - COO - Laboratory Services Division and CFO: Good morning everyone.I’m Kevin Wiersma, chief operating officer of the MEDTOX Laboratory Services division, and also CFO of the company.Welcome to our first quarter conference call. Before Dick Braun, our CEO, begins our prepared presentation, I’d like to cover one administrative item:Forward looking statements in our conference call today are made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Any such statements are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated. Such factors are described from time to time in the Company's Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Our call today is in listen-only mode, and we would also like to welcome those listeners who have accessed this morning’s call on the internet.Following our prepared remarks, we’ll have a question and answer session that is accessible to institutional investors and qualified financial analysts covering MEDTOX and our industry.We look forward to your questions. Also joining us for our call is Jim Schoonover, our chief marketing officer, and at this time I’m pleased to introduce Dick Braun, CEO of MEDTOX. - 1 - Dick Braun, MEDTOX - Chairman, President & CEO Thank you, Kevin. Our Laboratory Segment drugs-of-abuse business again showed solid growth in new sales.DAU revenue was net positive in the quarter for the first time in 6 quarters. This is due to both increased sales and relative stability in March in testing volume from existing clients. Our clinical business continued to show solid growth in the quarter. Clinical laboratory revenues (excluding Clinical Trial Services) increased 27.7% for the quarter. This increase is attributed to our clinical laboratory expansion and diversification initiated in 2008. As we previously discussed in the year end call, Clinical Trial Services revenues were down for the quarter compared to the record quarter the previous year-due to deferral and cancellation of a number of trials. CTS activity picked up in March and currently scheduled testing for the second quarter shows continuing improvement. In the Diagnostic Segment, revenues were up quarter over quarter, also for the first time in 6 quarters.Sales of devices sold into the hospital market increased in the quarter. On April 5th we received FDA 510(k) clearance for two additional drugs for our MEDTOXScan® Reader. They are Buprenorphine and an Opiate 2000 cutoff level. Bringing to fourteen the number of drugs detectible by the Reader. This is currently the most expansive panel available on any point-of-collection testing reader in the market. The relative improvement in DAU testing, Diagnostic revenue and increased clinical revenue produced improved gross margin and gross profit quarter over quarter. We look forward to continuing improvement in these metrics as the year progresses. - 2 - Kevin … Kevin Wiersma, MEDTOX - COO - Laboratory Services Division and CFO: Thank you, Dick. Here are some details regarding the quarter. Revenues were $21.2 million for the quarter, up 2.4% from the first quarter of last year. In our lab business, first quarter revenues were $16.5 million, up 2.2% from the first quarter of last year.Revenues from drugs-of-abuse testing increased 4.1% for the quarter as a result of an increase in new account revenues and more stable testing volumes from our existing workplace drugs-of-abuse clients.Revenues in our clinical and other laboratory services were up 27.7% for the quarter due to continued strong growth generated by our expanded clinical laboratory capabilities.Revenues in Clinical Trial Services were down 64.0%, and continue to be impacted by a slow-down of projects and deferral of work into future quarters. In our diagnostic business, first quarter revenues were $4.6 million, up 3.2% from last year due primarily to an increase in revenues from device sales in the workplace market. Our overall gross margin was 38.3% in the first quarter, compared to 37.0% last year. Our lab business operated at a 33.2% margin in the first quarter, up from 31.2% in the first quarter of last year.Cost of services in our lab business was flat with the first quarter of last year.The increase in gross margin was due to increased volume through a stable cost structure. - 3 - Margins in our POC diagnostic division were 56.3%, down from 57.8% last year. Our selling, general and administrative expenses were $7.4 million or 35.1% of revenues in the quarter, up from $6.2 million or 30.1% of revenues in the first quarter last year.Our increased spending was primarily associated with an increase in sales and marketing expense and the reclassification of $195,000 from other expenses which were determined to be more appropriately classified in SG&A expenses. Our sales, general and administrative expense of $7.4 million compared more closely to the previous two quarters, where SG&A expenses were $6.8 million and $7.1 million respectively.The increase in the quarter, over the previous two quarters, was due primarily to expenses relating to our year-end financial audit and incentive based compensation. Research and development expenses were $549,000 in the quarter compared to $570,000 in the first quarter of last year. We recorded other income of $4,000 in the quarter compared to other expense of $190,000 last year.The change is due to the reclassification of $195,000 to SG&A in the quarter. In terms of the balance sheet, our trade receivables are up from their year-end level due to strong March sales and the timing of cash receipts.Our days sales outstanding was 66.4 days for the quarter compared to 60.9 days last year. For the first three months of the year, capital expenditures were $1.1 million and depreciation and amortization was $1.4 million.Cash flow from operations was $0.9 million in the quarter. This concludes our review of the Company’s financial performance. - 4 - Dick Braun, MEDTOX - Chairman, President & CEO Thank you, Kevin.We would now be glad to take any questions that you may have. QUESTION AND ANSWER Steven Crowley - Craig-Hallum Capital Group - Analyst Good morning, gentlemen. A couple questions …In terms of giving us a feel for the business flow from existing customers or same-store sales, Dick, I think you made the comment about stability in March? I want to make sure I understand that, but also for the quarter, what were same-store sales? Kevin Wiersma - MEDTOX - COO - Laboratory Services Division and CFO Same-store sales, Steve, were down 6% in the quarter, compared to first quarter of last year. Steven Crowley - Craig-Hallum Capital Group - Analyst Alright, so I think your message was that March showed some stability. Does that mean they were down even more modestly or were they roughly flattish year over year in March? Dick Braun - MEDTOX - Chairman, President & CEO In March, they were down less. In fact, they were about even. Kevin Wiersma - MEDTOX - COO - Laboratory Services Division and CFO They were about even in March. Steven Crowley - Craig-Hallum Capital Group - Analyst Great, great. In terms of new business acquisition or new customer acquisition, what can you tell us about that across the various segments of your business? Jim Schoonover - MEDTOX - VP &
